


116 HR 2034 IH: Dignity for Incarcerated Women Act of 2019
U.S. House of Representatives
2019-04-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS1st Session
H. R. 2034
IN THE HOUSE OF REPRESENTATIVES

April 2, 2019
Ms. Jayapal (for herself and Ms. Bass) introduced the following bill; which was referred to the Committee on the Judiciary

A BILL
To improve the treatment of Federal prisoners who are primary caretaker parents, and for other purposes.

 
1.Short titleThis Act may be cited as the Dignity for Incarcerated Women Act of 2019 or the Dignity Act. 2.Improving the treatment of primary caretaker parents and other individuals in Federal prisons (a)In generalChapter 303 of title 18, United States Code, is amended by adding at the end the following: 
 
4051.Treatment of primary caretaker parents and other individuals  
(a)DefinitionsIn this section— (1)the term correctional officer means a correctional officer of the Bureau of Prisons; 
(2)the term covered institution means a Federal penal or correctional institution; (3)the term Director means the Director of the Bureau of Prisons; 
(4)the term post-partum recovery has the meaning given the term postpartum recovery in section 4322; (5)the term primary caretaker parent has the meaning given the term in section 31903 of the Family Unity Demonstration Project Act (34 U.S.C. 12242); 
(6)the term prisoner means an individual who is incarcerated in a covered institution, including a vulnerable person; and (7)the term vulnerable person means an individual who— 
(A)is under 21 years of age or over 60 years of age; (B)is pregnant; 
(C)identifies as lesbian, gay, bisexual, transgender, or intersex; (D)is victim of or witness to a crime; 
(E)has filed a nonfrivolous civil rights claim in Federal or State court; (F)has a serious mental or physical illness or disability; or 
(G)during the period of incarceration, has been determined to have experienced or to be experiencing severe trauma or to be the victim of gender-based violence— (i)by any court or administrative judicial proceeding; 
(ii)by any corrections official; (iii)by the individual’s attorney or legal service provider; or 
(iv)by the individual. (b)Visitation rulesThe Director shall promulgate regulations for visitation between prisoners who are primary caretaker parents and their family members under which— 
(1)a prisoner may receive visits not fewer than 6 days per week, which shall include Saturday and Sunday; (2)a Federal penal or correctional institution shall be open for visitation for not fewer than 8 hours per day; 
(3)a prisoner may have up to 5 adult visitors and an unlimited number of child visitors per visit; and (4)a prisoner may have physical contact with visitors unless the prisoner presents an immediate physical danger to the visitors. 
(c)Prohibition on placement of pregnant prisoners or prisoners in post-Partum recovery in segregated housing units 
(1)Placement in segregated housing unitsA covered institution may not place a prisoner who is pregnant or in post-partum recovery in a segregated housing unit unless the prisoner presents an immediate risk of harm to the prisoner or others. (2)RestrictionsAny placement of a prisoner described in subparagraph (A) in a segregated housing unit shall be limited and temporary. 
(d)Parenting classesThe Director shall provide parenting classes to each prisoner who is a primary caretaker parent. (e)Trauma screeningThe Director shall provide training to each correctional officer and each employee of the Bureau of Prisons who regularly interacts with prisoners, including each instructor and healthcare professional, to enable those correctional officers and employees to— 
(1)identify a prisoner who has a mental or physical health need relating to trauma the prisoner has experienced; and (2)refer a prisoner described in paragraph (1) to the proper healthcare professional for treatment. 
(f)OmbudsmanThe Attorney General shall designate an ombudsman to oversee and monitor, with respect to Federal penal and correctional institutions— (1)prisoner transportation; 
(2)use of segregated housing; (3)strip searches of prisoners; and 
(4)civil rights violations. (g)Telecommunications (1)In generalThe Director— 
(A)may not charge a fee for a telephone call made by a prisoner; and (B)shall make videoconferencing available to prisoners in each Federal penal or correctional institution free of charge. 
(2)Rule of constructionNothing in paragraph (1)(B) shall be construed to authorize the Director to use videoconferencing as a substitute for in-person visits. (h)Inmate health (1)Healthcare accessThe Director shall ensure that all prisoners receive adequate healthcare. 
(2)Healthcare products 
(A)AvailabilityThe Director shall make the healthcare products described in subparagraph (C) available to prisoners for free, in a quantity that is appropriate to the healthcare needs of each prisoner. (B)Quality of productsThe Director shall ensure that the healthcare products provided under this paragraph conform with applicable industry standards. 
(C)ProductsThe healthcare products described in this subparagraph are— (i)tampons; 
(ii)sanitary napkins; (iii)moisturizing soap, which may not be lye-based; 
(iv)shampoo; (v)body lotion; 
(vi)Vaseline; (vii)toothpaste; 
(viii)toothbrushes; (ix)aspirin; 
(x)ibuprofen; and (xi)any other healthcare product that the Director determines appropriate. 
(3)Gynecologist accessThe Director shall ensure that all prisoners have access to a gynecologist as appropriate. (i)Use of sex-Appropriate correctional officers (1)RegulationsThe Director shall make rules under which— 
(A)a correctional officer may not conduct a strip search of a prisoner of the opposite sex unless— (i)the prisoner presents a risk of immediate harm to the prisoner or others, and no other correctional officer of the same sex as the prisoner, or medical staff, is available to assist; or 
(ii)the prisoner has previously requested that an officer of a different sex conduct searches; (B)a correctional officer may not enter a restroom reserved for prisoners of the opposite sex unless— 
(i)a prisoner in the restroom presents a risk of immediate harm to the prisoner or others; or (ii)there is a medical emergency in the restroom and no other correctional officer of the appropriate sex is available to assist; 
(C)a transgender prisoner’s sex shall be determined according to the sex with which the prisoner identifies; and (D)a correctional officer may not search or physically examine a prisoner for the sole purpose of determining the prisoner’s genital status or sex. 
(2)Relation to other lawsNothing in paragraph (1) shall be construed to affect the requirements under the Prison Rape Elimination Act of 2003 (34 U.S.C. 30301 et seq.).. (b)Substance abuse treatmentSection 3621(e) of title 18, United States Code, is amended by adding at the end the following: 
 
(7)Eligibility of primary caretaker parents and pregnant womenThe Director of the Bureau of Prisons may not prohibit an eligible prisoner who is a primary caretaker parent (as defined in section 4051) or pregnant from participating in a program of residential substance abuse treatment provided under paragraph (1) on the basis of a failure by the eligible prisoner, before being committed to the custody of the Bureau of Prisons, to disclose to any official of the Bureau of Prisons that the eligible prisoner had a substance abuse problem on or before the date on which the eligible prisoner was committed to the custody of the Bureau of Prisons.. (c)Implementation reportNot later than 1 year after the date of enactment of this Act, the Director of the Bureau of Prisons shall submit to the Committee on the Judiciary of the Senate and the Committee on the Judiciary of the House of Representatives a report on the implementation of this section and the amendments made by this section. 
(d)Technical and conforming amendments 
(1)Table of sectionsThe table of sections for chapter 303 of title 18, United States Code, is amended by adding at the end the following:   4051. Treatment of primary caretaker parents and other individuals.. (2)Healthcare productsSection 611 of the First Step Act of 2018 (Public Law 115–391; 132 Stat. 5194) is repealed. 
3.Overnight visit pilot program 
(a)DefinitionsIn this section— (1)the term Director means the Director of the Bureau of Prisons; 
(2)the term primary caretaker parent has the meaning given the term in section 31903 of the Family United Demonstration Project Act (34 U.S.C. 12242); and (3)the term prisoner means an individual who is incarcerated in a Federal penal or correctional institution. 
(b)Pilot programThe Director shall carry out a pilot program under which prisoners who are primary caretaker parents and meet eligibility criteria established by the Director may receive overnight visits from family members. (c)Eligibility criteriaIn establishing eligibility criteria for the pilot program under subsection (b), the Director shall— 
(1)require that a prisoner have displayed good behavior; and (2)prohibit participation by any prisoner who has been convicted of a crime of violence (as defined in section 16 of title 18, United States Code). 

